Citation Nr: 0216187	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  96-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What evaluation is warranted for hepatitis C from December 1, 
1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1994.

This case came to the Board of Veterans' Appeals (Board) from 
rating decisions by the Louisville, Kentucky, Regional Office 
(RO).  In a March 1995 rating decision, the RO granted 
service connection for hepatitis C, and assigned a 
noncompensable evaluation.  The veteran appealed and, in 
November 1998 the Board, in pertinent part, remanded this 
claim for further development of the evidence.

The Board also remanded eleven other issues.  Notably, 
however, in January 2001, the veteran expressed satisfaction 
with a January 2001 rating decision, and withdrew these 
eleven issues.  An appeal may be withdrawn in writing any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2002).  When it is, the Board is without 
jurisdiction to consider the matter further.  Accordingly, 
the only issue remaining before the Board is the evaluation 
to be assigned for hepatitis C.

On appeal, however, it appears that the appellant has raised 
a new issue, namely entitlement to service connection for a 
psychiatric disorder secondary to hepatitis C.  This issue, 
however, has yet to be considered or adjudicated by the RO.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Between December 1, 1994, and May 20, 1996, hepatitis C 
was not manifested by moderate liver damage and recurrent 
disabling episodes of gastrointestinal disturbance, fatigue, 
and mental depression.

2.  Since May 21, 1996, hepatitis C has not been manifested 
by marked liver damage and marked gastrointestinal 
symptomatology, or by three or more episodes per year, each 
of several weeks duration, of disabling symptomatology 
requiring rest therapy.

3.  Since July 2, 2001, hepatitis C has not been manifested 
by near-constant debilitation with such symptoms as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

4.  Since July 2, 2001, hepatitis C has been manifested by 
cirrhosis of the liver, but not by symptoms such as 
generalized weakness, substantial weight loss, and persistent 
jaundice, or one of the following refractory to treatment:  
hepatic encephalopathy, ascites, hemorrhage from varices, or 
portal gastropathy.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 30 
percent for hepatitis C were not met for any period between 
December 1, 1994, and May 20, 1996.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2000); 66 
Fed.Reg. 29486 (2001) (to be codified at 38 C.F.R. § 4.114), 
66 Fed.Reg. 45620 (2001) (to be codified, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The schedular criteria for an evaluation greater than 60 
percent for hepatitis C have not been met for any period 
since May 21, 1996.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (2000); 66 Fed.Reg. 29486 (2001) 
(to be codified at 38 C.F.R. § 4.114), 66 Fed.Reg. 45620 
(2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records indicate that he was 
found to be serologically positive for hepatitis C.  A March 
1995 RO decision granted service connection for that 
disorder, and assigned a noncompensable evaluation effective 
December 1, 1994.  A January 2001 RO decision assigned a 30 
percent evaluation for hepatitis C, retroactive to December 
1, 1994, and assigned a 60 percent evaluation effective May 
21, 1996.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal, and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA issued implementing 
regulations to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  66 Fed. Reg. 45620, 45630-2 (August 29, 
2001).  The statute and regulations are liberalizing and, 
therefore, applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-3 (1991).

VCAA describes duties on the part of VA to advise the 
claimant of the evidence needed to substantiate a claim, and 
to inform the claimant of the evidence VA will attempt to 
obtain and that which the claimant must provide.  38 U.S.C.A. 
§ 5103(a).  In addition, VA must make reasonable efforts to 
help the claimant obtain relevant evidence, and must notify 
the claimant of any failure of such efforts.  VA is not 
required to provide such assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

All of the veteran's service medical records have been 
associated with the file.  Since his 1994 separation from 
service, his hepatitis has been treated by VA, and all of the 
relevant VA treatment records and examination reports have 
been associated with the file.  In January 2001, the RO sent 
the veteran a SSOC that explained what medical evidence was 
needed to grant an evaluation greater than that assigned.  In 
June 2002, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  He did not respond to 
the RO letter but, in September 2002, the Board advised him 
of a change in rating criteria, and he responded in October 
2002 with a statement and VA laboratory reports dated in 
October 2001 and April 2002.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence VA would 
attempt to obtain and evidence he should provide.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, 
the Board finds that VA has complied with the notice and 
duty-to-assist provisions of VCAA.

Next, the Board notes that the regulatory criteria for liver 
disorders changed effective July 2, 2001.  See 66 Fed. Reg. 
29486 (May 31, 2001).  The changes pertinent to this case 
include definitions for terms descriptive of weight loss, and 
those definitions will be codified at 38 C.F.R. § 4.112.  In 
addition, the rating criteria for hepatitis, previously found 
only in Diagnostic Code 7345 (infectious hepatitis), have 
been divided into two diagnostic codes, one for hepatitis B, 
and another for hepatitis C (Code 7354).  Other rating 
criteria have also been revised, notably that for cirrhosis 
(Code 7312), a potential residual of hepatitis.

Where, as here, regulations concerning entitlement to a 
higher evaluation are changed during the course of an appeal, 
the veteran is entitled to a decision on the claim, for any 
period after the effective date of the amendment, under the 
rating criteria most favorable thereto.  Baker v. West, 11 
Vet. App. 163, 168 (1998).  However, amended regulations and 
rating criteria may not be applied to any period that 
precedes their effective date.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  Thus, in this case, only the old 
regulations and rating criteria may be applied to the period 
prior to July 2, 2001, but the most favorable regulations and 
rating criteria, old or new, may be applied to any period 
thereafter.  Said another way, the issues in this case are:  
(1) Is the veteran entitled to an evaluation greater than 30 
percent under the old rating criteria for any period between 
December 1, 1994, and May 21, 1996?  (2) Is the veteran 
entitled to an evaluation greater than 60 percent under the 
old rating criteria for any period since May 21, 1996?  (3) 
Is the veteran entitled to an evaluation greater than 60 
percent under the new rating criteria for any period since 
July 2, 2001, the effective date of the new rating criteria?

When the Board adjudicates an issue not addressed by the RO, 
or applies a law or regulation not considered by the RO, the 
possibility arises that the claimant has not had adequate 
notice of the issue to be adjudicated, or the law or 
regulation to be applied, and has not had adequate 
opportunity to be heard on those matters.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In such a case, VA must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  VAOPGCPREC 16-92; 
57 Fed.Reg. 49747 (1992).

The last SSOC on the issue of the evaluation for hepatitis C 
was that issued in January 2001, six months prior to the 
change in the rating criteria.  Thus, the RO did not consider 
the new rating criteria or advise the veteran of it.  Hence, 
the Board found that notice to the veteran had been 
inadequate.  As indicated above, however, the Board notified 
the veteran of the change in rating criteria, and he 
responded with a statement and two additional VA laboratory 
reports.  Accordingly, the Board will consider the new rating 
criteria to the period after July 2, 2001.

Under the law generally applicable to increased-rating 
claims, it is the level of disability with which VA is 
concerned.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back to the date of the claim are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability, and those specific ratings are generally 
considered adequate to compensate for considerable loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  When there is a question as to 
which of two evaluations should be assigned, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, the 
lower evaluation is assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under the pre July 2001 provisions of Code 7345 (infectious 
hepatitis) a 30 percent evaluation was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restrictions or other therapeutic measures.  A 60 percent 
evaluation was warranted for fatigue, mental depression, 
moderate liver damage, and recurrent disabling episodes of 
gastrointestinal disturbance.  A 100 percent evaluation was 
warranted for marked liver damage, marked gastrointestinal 
symptomatology, or three or more episodes, each of several 
weeks duration, of disabling symptomatology requiring rest 
therapy.  These rating criteria apply to the entire period 
since December 1, 1994.

Since a 60 percent evaluation was assigned effective May 21, 
1996, the Board need only consider the post-July 2001 rating 
criteria for a 100 percent evaluation.  Under the provisions 
of Code 7354 (hepatitis C), a 100 percent evaluation is 
warranted for near-constant debilitation with such symptoms 
as fatigue, malaise, anorexia, nausea, vomiting, arthralgia, 
and right upper quadrant pain.  However, an evaluation under 
the provisions of Code 7312 (cirrhosis) may be assigned if 
cirrhosis was caused by hepatitis C.  See note 1 to Code 
7354.  In such a case, and this is such a case, then, under 
the provisions of Code 7312, a 100 percent evaluation is 
warranted for generalized weakness, substantial weight loss, 
and persistent jaundice, or one of the following refractory 
to treatment:  hepatic encephalopathy, ascites, hemorrhage 
from varices, or portal gastropathy.

The evidence of record for the period prior to May 21, 1996, 
shows that the veteran had a history of gastrointestinal 
disorders, including chronic diarrhea, dating from 1992, 
hiatal hernia and dyspepsia, duodenitis and duodenal ulcer, 
bilateral inguinal hernias, and hemorrhoids.  He complained 
of fatigue and depression, but was able to continue working.  
Doctors in April 1996 noted that there was no weight loss or 
other evidence of malnutrition, and attributed diarrhea to 
irritable bowel syndrome.  Liver enzymes were elevated, and 
there was some right upper quadrant tenderness, but those 
were the only gastrointestinal signs or symptoms that doctors 
attributed to hepatitis C.  The evidence from this period, 
particularly that showing minimal gastrointestinal 
disturbance attributable to hepatitis C, is more commensurate 
with the pre-July 2001 rating criteria for a 30 percent, 
rather than for a 60 percent, evaluation.

July 1996 records noted that hepatitis C was inactive.  A 
colonoscopy was consistent only for hemorrhoids.  In March 
1997, the veteran reported that he felt generally well and 
had no specific complaints.  Liver enzymes continued to be 
elevated, hepatomegaly was noted, and an August 1997 liver 
biopsy revealed cirrhosis with moderate to severe fatty 
degeneration.  The veteran's weight in September 1998 was 
162.4 pounds.  A March 1999 liver biopsy again showed 
cirrhosis, with moderate to severe inflammatory activity, and 
focal fatty degeneration.  At June 1999 VA examinations, the 
veteran gave a history of anxiety and depression, for which 
he was currently receiving treatment, and fatigue.  He 
reported some mid-abdominal pain, worse after eating but 
relieved by Prevacid.  He denied vomiting, hematemesis, and 
melena.  A test for hepatitis C ribonucleic acid was positive 
indicating that the disease was active.  The veteran weighed 
161.5 pounds, a slight decrease in weight which he attributed 
to increased activity.  On examination, there was no ascites, 
but there was some tenderness in the upper abdomen.  
Palpation of the liver showed it to be enlarged to 14 
centimeters and to be consistent with cirrhosis.

In June 1999, the veteran began a course of chemotherapy, 
interferon and ribavirin, for hepatitis C.  February 2000 
treatment records noted that the appellant tolerated the 
treatment, but his actual response to the treatment was poor.  
Amantadine was added.  In July 2000, hepatitis C ribonucleic 
acid was quantified and found to be less than 600,000 
international units per milliliter.  Barium enema study 
revealed normal findings.  By October 2000, side effects of 
the triple therapy were taking their toll.  There was nausea, 
vomiting, weight loss, and psychiatric symptoms, and 
Amantadine was discontinued.  In January 2001, interferon was 
reduced to a maintenance dose and ribavirin was discontinued.  
April 2001 records showed that the veteran had no abdominal 
pain, nausea, vomiting, hematemesis, diarrhea, melena, 
ascites, or bright red blood per rectum.  In addition, he 
began to gain weight.  Still, the veteran was noted to be 
depressed, to suffer mood swings, and to complain of 
generalized pain.  Additionally, the appellant stated that 
his separately service connected low back pain was manifested 
by "10" level pain.
 
In August 2001, the veteran weighed 170.8 and his medication 
was changed.  In October 2001, hepatitis C ribonucleic acid 
was greater than 850,000 international units per milliliter.  
Medication was gradually increased.  In November 2001, he 
denied abdominal pain, nausea, vomiting, hematemesis, 
diarrhea, melena, and bright red blood per rectum, and there 
was no evidence of ascites.  Later that month, however, 
chemotherapy began to cause abdominal pain and nausea, and it 
was discontinued.  In January 2002, after complaints of 
hematochezia, the veteran underwent a colonoscopy that showed 
internal hemorrhoids but was otherwise normal.  By February 
2002, the veteran weighed 177 pounds and was no longer being 
seen in the hepatitis clinic.

After the Board notified him of the change in rating 
criteria, the veteran submitted, in October 2002, a duplicate 
of an October 2001 VA laboratory report already of record.  
In that report, liver enzymes were slightly elevated.  He 
also submitted an April 2002 VA laboratory report that showed 
liver enzymes within normal limits.  In his statement, he 
said his weight fluctuated, and he complained of fatigue, 
malaise, nausea, vomiting, muscle and joint pain, and right 
upper quadrant pain, with incapacitating episodes.  However, 
the mere recitation of rating criteria, purporting to be 
symptoms, is not convincing in light of medical evidence 
showing weight gain, lack of symptoms, and the veteran's 
admission, in his October 2002 statement, that he had not 
been on chemotherapy since November 2001.

In light of the foregoing, the Board finds that the medical 
evidence after May 21, 1996, does not show marked liver 
damage, marked gastrointestinal symptomatology, or three or 
more episodes, each of several weeks duration, of disabling 
symptomatology requiring rest therapy.  The evidence after 
July 2, 2001, also does not show near-constant debilitation 
with such symptoms as fatigue, malaise, nausea, vomiting 
anorexia, arthralgia, and right upper quadrant pain, nor does 
it show generalized weakness, substantial weight loss, and 
persistent jaundice, or hepatic encephalopathy, ascites, 
hemorrhage from varices, or portal gastropathy.  Accordingly, 
an evaluation greater than 60 percent is not warranted for 
any period since May 21, 1996.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but because the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An evaluation for hepatitis C greater than 30 percent, for 
any period between December 1, 1994, and May 20, 1996, is 
denied.

An evaluation for hepatitis C greater than 60 percent, for 
any period since May 21, 1996, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

